Order entered October 15, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00311-CR
                                     No. 05-13-00313-CR

                             JAMES WESTBROOK, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 2
                                  Dallas County, Texas
                     Trial Court Cause Nos. F12-24087-I, F12-59894-I

                                          ORDER
        The Court GRANTS appellant’s October 10, 2013 request for an extension of time to file

his pro se response to the Anders brief filed by counsel. We ORDER appellant to file his pro se

response by DECEMBER 2, 2013.

        We DIRECT the Clerk to send a copy of this order, by first-class mail, to James Darrell

Westbrook, No. 130127474, Dallas County Jail, Post Office Box 660334, Dallas, Texas 75266-

0334.

                                                     /s/   LANA MYERS
                                                           JUSTICE